DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 11, 12, and 16 recite “operation sensor has detected the presence of and object”. This appears to be a typographic error and should read “an object”. However, Examiner notes that “an object” is previously recited in claims 1, 11, and 15. It is therefore unclear if the multiple recitations of “an object” are intended to refer to the same “object” or different structures entirely. Appropriate correction is required.  
Claims 2, 12, and 16 recite “indicating that an operation sensor has detected the presence”. This renders the claim indefinite, as “an operation sensor” is previously recited in claims 1, 11, and 15, from which claims 2, 12, and 16 respectively depend, it is therefore unclear if the multiple recitations of “an operation sensor” are intended to 
Claim 8 recites “the controller has additional inputs and outputs”. This renders the claim indefinite, as the term “additional” is unclear (i.e. “additional” with respect to what?). Appropriate correction is required.  
Claims 3-7, 9-10, 13-14, and 17-20 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 5,647,173) (hereinafter Stark) in view of Soyugenc (US 2008/0244978).
Regarding claims 1, 11, and 15, Stark discloses a door system and method for controlling a revolving door comprising: a control system for a door comprising a controller (See at least column 1, lines 31-59, considered at least “microprocessor control”); a door motor (Figure 1, element 14) configured to be operatively connected to the controller; an object sensor configured to be operatively connected to the controller and to detect a presence of an object (See column 7, lines 31-36, “various other sense the presence and/or movement, such as, for example, proximity detectors, a change in capacitance, etc.”); and an operation sensor configured to be operatively connected to the controller and to detect movement of a door (See at least Column 5, lines 5-33, “As the panels 10, 11, 12 and 13 begin to revolve, the velocity is determined by a peripheral velocity measurement device 34 (shown in FIG. 7), e.g., by means of an incremental sensor or a tachometer generator. The actual velocity is thereby measured cyclically, whereby the cycle time is adjustable. At the same time, an open-loop/closed-loop microprocessor control system 32 is informed by means of a velocity monitor/detector 31 of a door activation system 30, that the door panels 10, 11, 12 and 13 are no longer stationary. The velocity measurement device 34 then reports any change in the velocity to the velocity monitor/detector 31 and thus to the open-loop/closed-loop control system 32. This signal is an indicator that the drive motor 14 must be activated by means of a drive unit 33 of the open-loop/closed-loop control system 32, because the system does not require the person operating the door to reach the actual speed alone and thus to apply all the force required. A power assist (37 in FIG. 2 and 16 in FIG. 3) is thereby preferably realized by means of a pulse width modulation, which follows the curve of the actual speed 15 of the force exerted manually in specified steps. But in any case, continuous contact with the panel of the revolving door must be maintained. If the velocity of the door panel increases, the level of the power assist 16 will also increase up to a maximum value”). Although Stark does not describe in great detail an embodiment  including both an object sensor indicating that the operation sensor has detected the presence of and object, and  an operation sensor indicating that the operation sensor has detected movement, Examiner notes the presence and/or movement, such as, for example, proximity detectors, a change in capacitance, etc.” and “It is also conceivable that a person can actuate a switch, button or sensor to set the door in motion. But in that case, it is absolutely essential to make contact with and apply pressure to one of the door panels, so that the force and thus the total velocity of the panels of the revolving door can be measured, so that the drive can provide assistance” (See column 9, lines 21-28 and column 11, lines 9-14).
Additionally, Soyugenc teaches that it is known in the art to configure a revolving door assembly including multiple object sensors configured to detect the presence of an object (See Abstract, See at least paragraph [0019], Figure 2, elements 55 and 61-64). Examiner notes that a “proximity detector”, as disclosed by Stark, with the “velocity monitor/detector” of Stark would sense the presence of “an object” and movement of the door. Further, incorporation of system of proximity detectors, as taught by Soyugenc, in the revolving door system of Stark would provide greatly enhanced functionality by enabling object detection by zone for the revolving door system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Stark such that it includes both of a “proximity detector”, such as the system of proximity detectors taught by Soyugenc, in combination with the “velocity monitor/detector” of Stark, configured such that the controller sends an operation signal to the door motor to cause the door motor to operate when the controller detects both: a signal from the object sensor indicating that 

Regarding claims 2, 12, and 16, Stark as modified by Soyugenc for claims 1, 11, and 15 above, teaches a plurality of object sensors (See Soyugenc, at least paragraph [0019], Figure 2, elements 55 and 61-64) configured to be operatively connected to the controller and to detect a presence of an object and the controller is configured to send 
Regarding claims 3 and 13, Stark discloses wherein the operation sensor includes any one of: a torque sensor, a motor current sensor, a motor movement sensor, or a sensor that is configured to detect rotational movement (See at least Column 5, lines 5-33).
Regarding claims 4, 14 and 17, Stark discloses wherein the operation sensor is configured to sense movements associated with the door (See Column 5, lines 5-33).
Regarding claims 5 and 20, Stark discloses a revolving door and the door motor is operatively connected to the door (See at least Figure 1, element 14).
Regarding claims 6 and 18, Stark as modified by Soyugenc for claims 1 and 15 above, teaches wherein the object sensor is mounted in a door frame (See Soyugenc, Abstract, “including at least one fixed sensor mounted to the frame and at least one ride-along sensor mounted to the at least one the panels”).
Regarding claims 7 and 19, Stark as modified by Soyugenc for claims 1 and 15 above, teaches wherein the object sensor is configured to detect the presence of an object in an entranceway of a door system (See Soyugenc, Figure 2, element 60, See paragraph [0019]).
Regarding claim 8, as best understood, Stark discloses wherein the controller has additional inputs and outputs. Examiner notes that the controller of Stark is considered to include numerous “inputs and outputs”. 
Regarding claim 9, Stark does not explicitly disclose wherein the controller is configured to control at least one of either: lights associated with and door system and a locking system associated with a door. Soyugenc, however, teaches that it is known in the art to configure a revolving door system that includes a controller configured to control at least one of either: lights associated with and door system and a locking system associated with a door (See at least paragraph [0018], “to provide collapsibility of panels 31-34, door 12 further including a magnetic panel locking system 43 that includes for each panel 31-34 an electro-magnetic lock assembly 44”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the revolving door system of Stark such that it includes the panel locking system taught by Soyugenc, as this would enable the panels to be locked in place for security purposes, or locked and collapsed, as described by Soyugenc to disable the revolving door system, which would provide improved versatility for the system, which would be found desirable to various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 5,647,173) (hereinafter Stark) in view of Soyugenc (US 2008/0244978) and further in view of Heise et al. (US 4,530,183) (hereinafter Heise)
Regarding claim 10, Although Stark does not explicitly disclose wherein the controller is configured to receive inputs from a remote device. Heise teaches that it is known in the art to configure a revolving door featuring a remote switch (Figure 5, element 81) as an emergency stop for the revolving door motor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the revolving door system of Stark such that it includes a remote, emergency stop switch, such as that taught by Heise, as this would enhance that overall security and safety for the revolving door system of Stark, by enabling an emergency stop feature for the drive motor of Stark, which would be desirable for various applications of the door. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634